Citation Nr: 1734683	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.

2. Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.

3. Entitlement to a rating in excess of 10 percent for lumbar thoracic strain.

4. Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

5. Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

6. Entitlement to a compensable evaluation for residual scar, status post left foot arthroplasty.

7. Entitlement to a compensable evaluation for migraine headaches.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virgina. 

The Veteran requested a hearing by videoconference but withdrew her appeal before the scheduled hearing could occur.


FINDING OF FACT

In a statement made in January 2017, the Veteran indicated her desire to withdraw all pending appellate issues; there are no justiciable issues currently present.


CONCLUSIONS OF LAW

1.  The claim for entitlement to a rating in excess of 10 percent for right foot plantar fasciitis is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The claim for entitlement to a rating in excess of 10 percent for left foot plantar fasciitis is withdrawn.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

3.  The claim for entitlement to a rating in excess of 10 percent for lumbar thoracic strain is withdrawn.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

4.  The claim for entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is withdrawn.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

5.  The claim for entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome is withdrawn.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

6.  The claim for entitlement to a compensable evaluation for residual scar, status post left foot arthroplasty, is withdrawn.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

7.  The claim for entitlement to a compensable evaluation for migraine headaches is withdrawn.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

In January 2017 statement, the Veteran articulated that she was satisfied with the October 2016 rating decision and wished to withdraw all claims pending before the Board.  This desire was expressly reduced to a writing that is of record. 

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew her substantive appeal for all pending claims. Therefore, the Board concludes that no allegation of fact or law remains. In the absence of such assertions, the issues are to be dismissed. 38 U.S.C.A. § 7105 .







ORDER

The claim for entitlement to a rating in excess of 10 percent for right foot plantar fasciitis is dismissed.

The claim for entitlement to a rating in excess of 10 percent for left foot plantar fasciitis is dismissed.

The claim for entitlement to a rating in excess of 10 percent for lumbar thoracic strain is dismissed.

The claim for entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is dismissed.

The claim for entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome is dismissed.

The claim for entitlement to a compensable evaluation for residual scar, status post left foot arthroplasty, is dismissed.

The claim for entitlement to a compensable evaluation for migraine headaches is dismissed.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


